Motion referred to the court that rendered the decision on the prior motion. Present —■ Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ. The motion is granted to the extent of amending the decision of this court handed down February 5, 1940 [258 App. Div. 1054], to read as follows: Motion for leave to appeal to the Court of Appeals granted. [See 258 App. Div. 968.] The following question of law is certified as one which in our opinion ought to be reviewed by the Court of Appeals: Should the motion to vacate the execution issued against the person of the defendant have been granted? Order dated February 5, 1940, resettled accordingly. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.